 

Exhibit 10.1

 

VOTING AGREEMENT

 

VOTING AGREEMENT (“Agreement”), dated as of March 29, 2015, by and between
Camden National Corporation, a Maine corporation (“Buyer”), and the undersigned
holder (“Shareholder”) of common stock, par value $0.01 per share (“Common
Stock”), of SBM Financial, Inc., a Maryland corporation (the “Company”).

 

WHEREAS, concurrently with the execution of this Agreement, Buyer, Atlantic
Acquisitions, LLC, a Maryland limited liability company (“Merger LLC”), and the
Company have entered into an Agreement and Plan of Merger (as such agreement may
be subsequently amended or modified, the “Merger Agreement”), providing for the
merger of Merger LLC with and into the Company (the “Merger”) followed
immediately by a merger of the Company with and into Buyer (the “Upstream
Merger”).

 

WHEREAS, the Shareholder beneficially owns (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and has sole
voting power with respect to the number of shares of Common Stock, and holds
stock options or other rights to acquire the number of shares of Common Stock,
indicated opposite the Shareholder’s name on Schedule 1 attached hereto (as used
herein, the term “Shares” means all shares of Common Stock, whether such shares
of Common Stock are held by the Shareholder on the date of this Agreement or are
subsequently acquired prior to the Expiration Date (as defined in Section 2),
whether by the exercise of any stock options or otherwise);

 

WHEREAS, it is a condition to the willingness of Buyer and Merger LLC to enter
into the Merger Agreement that the Shareholder execute and deliver this
Agreement; and

 

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Shareholder and Buyer agree as follows:

 

1.            Agreement to Vote Shares. The Shareholder agrees that, prior to
the Expiration Date, at any meeting of the shareholders of the Company, or any
adjournment or postponement thereof, or in connection with any written consent
of the shareholders of the Company, with respect to the Merger Agreement or any
of the transactions contemplated thereby (including the Merger and the Upstream
Merger) or any Acquisition Proposal, the Shareholder shall:

 

(a)appear at such meeting or otherwise cause the Shares to be counted as present
thereat for purposes of calculating a quorum; and

 

 

 

 

(b)vote (or cause to be voted), or deliver a written consent (or cause a consent
to be delivered) covering, all of the Shares that such Shareholder shall be
entitled to so vote (i) in favor of adoption and approval of the Merger
Agreement and the transactions contemplated thereby, including the Merger and
the Upstream Merger; (ii) against any action or agreement that would result in a
breach in any material respect of any covenant, representation or warranty, or
any other obligation or agreement of the Company contained in the Merger
Agreement or of the Shareholder contained in this Agreement, or that would
preclude fulfillment of a condition under the Merger Agreement to the Company’s
and Buyer’s respective obligations to consummate the Merger; and (iii) against
any Acquisition Proposal, or any agreement or transaction that is intended, or
could reasonably be expected, to impede, interfere with, delay, postpone,
discourage or adversely affect the consummation of the Merger or any of the
transactions contemplated by the Merger Agreement.

 

Any such vote shall be cast or consent shall be given in accordance with such
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote or consent.

 

2.          Expiration Date. As used in this Agreement, the term “Expiration
Date” shall mean the earliest to occur of (i) the effective time of the Merger
(the “Effective Time”), (ii) such date and time as the Merger Agreement shall be
terminated pursuant to Article VIII thereof, or (iii) upon mutual written
agreement of the parties hereto to terminate this Agreement. Upon termination or
expiration of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that such termination or
expiration shall not relieve any party from liability for any willful breach of
this Agreement prior to the termination or expiration hereof.

 

3.          Subsequently Acquired Shares; Agreement to Retain Shares. The
Shareholder agrees that any shares of Common Stock which are acquired after the
date of this Agreement (whether by the exercise of any stock option, purchases
in the open market, privately or otherwise) shall be bound by and subject to the
terms of this Agreement. The Shareholder shall not, except as contemplated by
this Agreement or the Merger Agreement, directly or indirectly, (a) sell,
assign, transfer, or otherwise dispose of (including, without limitation, by the
creation of a lien, claim, charge or other encumbrance or restriction of any
kind whatsoever), any Shares, (b) enter into any contract, option, commitment or
other arrangement or understanding with respect to the sale, transfer,
assignment or other disposition of, any Shares, (c) deposit any Shares in a
voting trust or enter into a voting agreement or similar agreement with respect
to any Shares or grant any proxy or power of attorney with respect thereto other
than in accordance with the terms and conditions of this Agreement, or (d) take
any action that would make any representation or warranty of the Shareholder
contained herein untrue or incorrect or have the effect of preventing or
disabling the Shareholder from performing the Shareholder’s obligations under
this Agreement. Notwithstanding the foregoing, the Shareholder may make (a)
transfers of Shares by will or by operation of law, in which case this Agreement
shall bind the transferee, (b) transfers of Shares in connection with estate and
charitable planning purposes, including transfers to relatives, trusts and
charitable organizations, subject to the transferee agreeing in writing to be
bound by the terms of, and perform the obligations of the Shareholder under,
this Agreement, and (c) as Buyer may otherwise agree in writing in its sole
discretion; and provided, further that the restrictions set forth in this
paragraph 3 shall terminate upon the Expiration Date.

 

2

 

 

 

4.            Representations and Warranties of Shareholder. Except as disclosed
on Schedule 1 hereto, the Shareholder hereby represents and warrants to Buyer
and Merger LLC as follows:

 

(a)the Shareholder has the full power and authority to execute and deliver this
Agreement and to perform the Shareholder’s obligations hereunder;

 

(b)this Agreement has been duly executed and delivered by the Shareholder and
(assuming this Agreement constitutes a valid and binding agreement of Buyer and
Merger LLC) is a valid and legally binding agreement with respect to the
Shareholder, enforceable in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles);

 

(c)the Shareholder beneficially owns the number of Shares indicated opposite
such Shareholder’s name on Schedule 1, free and clear of any liens, claims,
charges or other encumbrances or restrictions of any kind whatsoever, and has
sole, and otherwise unrestricted, voting and investment power with respect to
such Shares.

 

5.            No Solicitation. From and after the date hereof until the
Expiration Date, the Shareholder, in his, her or its capacity as a shareholder
of the Company, shall not, nor shall such Shareholder authorize any partner,
officer, director, advisor or representative of, such Shareholder or any of his,
her or its affiliates, other than the Company in accordance with the terms of
the Merger Agreement, to (and, to the extent applicable to the Shareholder, such
Shareholder shall use reasonable best efforts to prevent any of his, her or its
representatives or affiliates, other than the Company in accordance with the
terms of the Merger Agreement, to (a) initiate, solicit, induce or knowingly
encourage, or take any action to facilitate the making of, any inquiry, offer or
proposal which constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal, (b) participate in any discussions or negotiations
regarding any Acquisition Proposal, or furnish, or otherwise afford access, to
any person (other than Buyer) any information or data with respect to the
Company or any of its Subsidiaries or otherwise relating to an Acquisition
Proposal, (c) enter into any agreement, agreement in principle or letter of
intent with respect to an Acquisition Proposal, (d) solicit proxies or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) with respect to an Acquisition Proposal (other than the
Merger Agreement) or otherwise encourage or assist any party in taking or
planning any action that would compete with, restrain or otherwise serve to
interfere with or inhibit the timely consummation of the Merger in accordance
with the terms of the Merger Agreement, (e) initiate a shareholders’ vote or
action by consent of the Company’s shareholders with respect to an Acquisition
Proposal, or (f) except by reason of this Agreement, become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of the Company that takes any action in support of an
Acquisition Proposal.

 

3

 

 

6.          Specific Enforcement. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof or was otherwise breached. It is
accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in any state or federal court
located in the State ofMaine, in addition to any other remedy to which they may
be entitled at law or in equity. Any requirements for the securing or posting of
any bond with respect to any such remedy are hereby waived.

 

7.          No Waivers. No waivers of any breach of this Agreement extended by
Buyer to the Shareholder shall be construed as a waiver of any rights or
remedies of Buyer with respect to any other shareholder of the Company who has
executed an agreement substantially in the form of this Agreement with respect
to Shares beneficially owned by such shareholder or with respect to any
subsequent breach of the Shareholder or any other such shareholder of the
Company. No waiver of any provisions hereof by either party shall be deemed a
waiver of any other provisions hereof by any such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

8.          Capacity as Shareholder. Notwithstanding anything herein to the
contrary, the covenants and agreements set forth herein shall not have any
effect on the ability of the Shareholder to exercise his or her duties as a
director of the Company, while acting in such capacity as a director of the
Company. The Shareholder is executing this Agreement solely in his or her
capacity as a shareholder of the Company.

 

9.          Entire Agreement; Amendments. This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto.

 

10.         Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

11.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.

 

12.         Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction or interpretation of this Agreement.

 

4

 

 

13.         Public Disclosure. The Shareholder shall not issue any press release
or any public statement or other disclosure with respect to this Agreement, the
Merger Agreement or the transactions contemplated by the Merger Agreement,
including the Merger, without the prior consent of Buyer. The Shareholder hereby
permits Buyer to publish and disclose in any document and/or schedule filed by
Buyer with the Securities and Exchange Commission such Shareholder’s identity
and ownership of Shares and the nature of such Shareholder’s commitments and
obligations pursuant to this Agreement.

 

14.         Assignment. This Agreement may not be assigned by any party hereto
without the prior written consent of the other party hereto; provided, however,
that, notwithstanding the foregoing, Buyer may assign its rights and obligations
under this Agreement to any Subsidiary wholly owned by it. All of the covenants
and agreements contained in this Agreement shall be binding upon, and inure to
the benefit of, the respective parties and their permitted successors, assigns,
heirs, executors, administrators and other legal representatives, as the case
may be.

 

15.         Governing Law. This Agreement shall be governed by the laws of the
State of Maryland, without giving effect to the principles of conflicts of laws
thereof. The parties hereto hereby irrevocably and unconditionally consent to
and submit to the jurisdiction of the courts of the State of Maine and of the
United States of America located in the State of Maine (the “Maine Courts”) for
any litigation arising out of or relating to this Agreement and the transactions
contemplated hereby, waive any objection to the laying of venue of any such
litigation in the Maine Courts and agree not to plead or claim in any Maine
Court that such litigation brought therein has been brought in any inconvenient
forum.

 

16.         Waiver of Jury Trial. The parties hereto hereby waive any right to
trial by jury with respect to any action or proceeding related to or arising out
of this Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

 

17.         No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s Articles of Incorporation, as amended, the transactions contemplated
by the Merger Agreement and this Agreement, (b) the Merger Agreement is executed
by all parties thereto, and (c) this Agreement is executed by all parties
hereto.

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

  Camden National Corporation         By:       Name:     Title:        
SHAREHOLDER         By:       Name:

 

 

 

SCHEDULE 1

  

Shareholder

Shares

Options

     

 

 

 